 


114 HR 3561 IH: Fair Access to Education Act of 2015
U.S. House of Representatives
2015-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3561 
IN THE HOUSE OF REPRESENTATIVES 
 
September 18, 2015 
Mr. Blumenauer introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the section 484(r) of the Higher Education Act of 1965 to exclude certain marijuana-related offenses from the drug-related offenses that result in students being barred from receiving Federal educational loans, grants, and work assistance, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fair Access to Education Act of 2015. 2. Exclusion of misdemeanor marijuana possession offenses from drug-related offenses resulting in suspension of eligibility for financial assistance for higher educationParagraph (1) of section 484(r) of the Higher Education Act of 1965 (20 U.S.C. 1091(r)(1)) is amended by inserting after controlled substance the following: , but not including any misdemeanor offense for possession of marihuana (as such term is defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)),. 
3.Applicability; resumption of eligibility 
(a)ApplicabilityThe amendment made by section 2 shall apply to convictions for offenses described in the matter inserted by such amendment occurring before, on, and after the date of the enactment of this Act. (b)Resumption of eligibilityAny student whose eligibility for grants, loans, and work assistance under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) was suspended under paragraph (1) of section 484(r) of such Act by reason of a conviction, before the enactment of this Act, for an offense described in the matter inserted by the amendment made by section 2 of this Act shall, unless otherwise ineligible for such assistance, resume eligibility upon such date of enactment. 
 
